Judgments unanimously affirmed without costs. Memorandum: The court’s charge sufficiently incorporated the principles of Vehicle and Traffic Law § 1146 (formerly Vehicle and Traffic Law § 1154) and was proper in all respects. Our review of the record indicates that the jury’s finding of no negligence on the part of defendants was not against the weight of the evidence. We have examined plaintiffs’ remaining contention and find it lacking in merit. (Appeal from judgments of Supreme Court, Herkimer County, *982Bergin, J. — negligence.) Present — Boomer, J. P., Green, Pine, Balio and Lawton, JJ.